Exhibit FOR IMMEDIATE RELEASE Investor Relations (602) 494-5328 Southern Copper Corporation announces change of ticker symbol. Phoenix AZ, February 1, 2010- Southern Copper Corporation (NYSE and LSE: PCU) (SCC) announced today that, in an effort to enhance the recognition of SCC's common stock in the market and better reflect SCC's global presence, on January 7, 2010, its Board of Directors approved the change of the ticker symbol under which SCC's common shares are listed on the New York Stock Exchange from "PCU" to "SCCO".Such change of ticker symbol is expected to be implemented at the start of trading on Wednesday, February 17, 2010. Southern Copper Corporation is one of the largest integrated copper producers in the world and has the largest copper reserves. We are a NYSE and Lima Stock Exchange listed company that is 80.0% owned by Grupo Mexico, a Mexican company listed on the Mexican Stock Exchange. The remaining 20.0% ownership interest is held by the international investment community. We operate mining units and metallurgical facilities in Mexico, Peru and conduct exploration activities in Mexico, Peru and Chile. Southern
